Election/Restrictions
Claim 1 is allowable. Claims 14-15 and 21-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1 (Figs. 1-11), Species 2 (Figs. 21-22), and Species 3 (Fig. 23), as set forth in the Office action mailed on 1/24/2019, is hereby withdrawn and claims 14-15 and 21-26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Daniel A. Thomson on 8/25/2021.

	Changes to the specification filed on 7/23/2021 are accepted. See the following for additional amendments to the specification.

The application has been amended as follows: 
In the specification:

Paragraph [0006] has been amended to recite:
	“In one aspect, curvature c1 equals c2 in opposed directions. One or both c1 or c2 may comprise a segment of a circle having a radius [[R2]] R1.” 
	
Paragraph [0007] has been amended to recite:
	“Alternatively, one of both c1 and c2 may comprise a compound curvature comprising a segment of a first circle having a radius r1 R3 and a segment of a second circle having a radius [[r2]] R2 wherein [[r1]] R3 does not equal [[r2]] R2. In one aspect, [[r2]] R2 may be greater than [[r1]] R3.”
	
Paragraph [0013] has been amended to recite:
	“In a further aspect, the ratio of [[R2:3]] R2:R3 above is about 3:1 or greater.”

Paragraph [0014] has been amended to recite:
R3 is within the range of 0.007 inches to 0.015 inches.”

Paragraph [0015] has been amended to recite:
	“In a further aspect, [[r1]] R3 is 0.005 inches to 0.012 inches and [[r2]] R2 is 0.024 inches to 0.060 inches.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The affidavit under 37 CFR 1.132 filed 7/23/2021 is sufficient to overcome the rejection of claim 1 in view of Granger (US 2012/0068458). The test data provided in the affidavit contains evidence of criticality and unexpected results of significantly reducing stress concentration by having at least a 3:1 ratio which overcomes the prior art Granger. Therefore, a modification of compound curve of Granger to be at least 3:1 to obtain a significantly reduced stress concentration would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679